Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to July 20, 2020.  Please inform the examiner of any related cases, pending, allowed, or abandoned.  Applicant’s election without traverse of Group I, claims 1-3, in the reply filed on 9/20/22 is acknowledged.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a cannabis extract without significantly more.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite an extract of cannabis.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”

MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the components of a cannabis extract are found in nature.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to the composition. Thus, the answer to Step 2A, Prong Two, is No.

The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, all the components of the cannabis extract are found in nature.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Koren.
Koren (WO 2019/0149142) entitled "Compositions Comprising a Cannabinoid and Spilanthol" teaches on page 2 last line, the composition comprises cannabis extract, cannabis essential oil, or both.  On page 3 line 13 the cannabis extract is from Cannabis sativa.  On page 4 last two paragraphs, the composition may be in the form of a nutraceutical, a cosmeceutical, a cosmetic composition, a body care product, or a food product.  The pharmaceutical composition is an anti-microbial agent, an antibacterial agent, an antifungal agent, and antiviral agent.  On page 5 line 21 the disorders treated include skin disease, viral, bacterial, or fungal infections.   On page 14 lines 10-14 various topical formulations are listed.  And on page 14 lines18-26 how the plant parts are extracted include with water or solvents, polar, non-polar or both.  Various types of formulations are shown on page 19 lines 17 bridging to page 20.  On pages 24-25 amounts and concentrations are discussed.  On page 29 lines 17-21 topical formulations are shown.  See the claims.
The claims differ from Koren in that they specify the bacteria that may be treated.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ a known antibacterial agent to treat the claimed bacteria because the claimed bacteria are the cause of the most common human bacterial infections.  Most potential antibacterial agents are tested with these bacteria to determine how useful they may be.



Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koren as applied to claims 1-2 above, and further in view of Tagne.
Tagne (Cannabis and Cannabinoid Research) entitled "Cannabidiol for Viral Diseases" teaches on page 125 first paragraph, various websites suggest cannabis extracts are useful for treating colds and flu.  This is further discussed on page 129 column 2 first full paragraph.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the composition of Koren to treat influenza virus because Koren suggests that the composition is antiviral and Tagne teaches specifically that cannabis extracts may be useful for treating the flu.  At a minimum, the teachings of Tagne would be an invitation to try.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 S. aureus is repeated twice.  In claim 2 "effectively removing bacteria" is queried as it is unclear where they are moved to.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sekura (10,653,736) teaches topical forms of cannabis extracts that are antibacterial and antiviral.
Lewis (Conference Abstract) teaches antibacterial and antiviral activities of cannabis extracts.
Tripathi (SSRN Elsevier) teaches antiviral activity of plant extracts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655